Citation Nr: 1026126	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-31 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for service connected 
osteoarthritis of the lumbar spine with scoliosis, currently 
rated as 40 percent disabling.

2.  Entitlement to an extraschedular rating for service connected 
osteoarthritis of the lumbar spine with scoliosis.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1959 to May 1962.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in May 2010.  A transcript 
of the hearing has been associated with the claims file.

The  issue of service connection for radiculopathy of the 
lower extremities, secondary to service connected 
osteoarthritis of the lumbar spine with scoliosis, has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issue of entitlement to an extraschedular rating for service 
connected osteoarthritis of the lumbar spine with scoliosis and 
TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran appears to have suffered incapacitating episodes 
lasting at least 6 weeks in the last 12 month period.

2.  The Veteran's entire spine is not characterized by 
unfavorable ankylosis.


CONCLUSION OF LAW

The criteria for a 60 percent rating, but not higher, for the 
Veteran's osteoarthritis of the lumbar spine with scoliosis, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R.     §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

In this case, the Veteran seeks a rating greater than 40 percent 
for his service connected osteoarthritis of the lumbar spine with 
scoliosis.  The RO rated the Veteran's disability under 
Diagnostic Code (DC) 5242, degenerative arthritis of the spine.  
Under DC 5242, degenerative arthritis of the spine is rated under 
the General Formula for Diseases and Injuries of the Spine 
(General Formula), which provides a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 100 
percent rating is warranted if there is unfavorable ankylosis of 
the entire spine.  These ratings are warranted if the above-
mentioned manifestations are present, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DC 5242.  Under DC 5243, 
intevertebral disc syndrome, the Veteran's disability may be 
rated under the General Formula or under the Formula for Rating 
Intervertebral Disc Syndrome based on Incapacitating Episodes.  

Important for this case, under this criteria, incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months will warrant a rating of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Formula, 
whichever method results in a higher evaluation for that segment.

Submitted in conjunction with the Veteran's claim are private 
treatment records, VA treatment records, written statements, and 
the September 2006 VA examination.  The September 2006 VA 
examiner did not indicate a review of the claims file, but he 
appears to have interviewed the Veteran and reported the 
pertinent history and treatment of the Veteran's service 
connected spine disability.  Regardless, as it is the current 
severity of the Veteran's condition that is at issue, the Board 
finds that the failure of the VA examiner to indicate review of 
the claims file is not prejudicial to the Veterans' claim.

During the examination, the Veteran reported daily pain.  He said 
his pain is generally at a 3 to 4 out of 10 unless he walks or 
rides in a car, at which point his pain escalates to a 5 or 6 out 
of 10.  At the time of the examination, the Veteran was not 
taking prescribed medications for his back; however, he reported 
that past prescriptions reduced the discomfort but did not 
eliminate it.

The Veteran reported that he was unable to exercise due to his 
back pain, thus rendering him weaker than he used to be.  He 
reported that he could walk only 50 yards due to the pain.  

The Veteran stated that he retired in 1996 due to a heart 
condition, not due to his back.  After retiring, he tried boating 
but ended up selling his boat because he could not move in it.

The physical examination revealed flat lordosis and increased 
kyphosis.  It was also noted that Veteran had scoliosis with a 
very small left lumbar then right low thoracic scoliosis with a 
slight rib hump, which did not decrease on forward flexion on the 
right.  The Veteran could only forward flex to 25 degrees and 
extend to 5 degrees.  Lordosis did not enter into the curves at 
all.  Lateral flexion was to 10 degrees on the left and 15 
degrees on the right.  The Veteran's rotation was limited to 5 
degrees, bilaterally.  Testing showed no additional loss of 
motion with repetitive motion.

The examiner reviewed private x-ray reports provided by the 
Veteran, dated February 2005.  The reports show moderate 
degenerative changes at L4-L5, L5-S1, and L1-L2.  No compression 
deformities were noted.  Mild dextro convex scoliosis of the 
upper spine was noted.

Private treatment records and VA treatment records show 
complaints and treatment of back pain.  Treatment over the years 
has included bed rest and physical therapy.  More recently, the 
Veteran's treatment has included the prescription of narcotic 
analgesics, or oxycodone, to help manage the pain.  Private 
treatment records include X-rays dated September 2007 which show 
that the Veteran has compression fractures of L4 and L5.

In May 2010, the Veteran testified before the Board.  During his 
hearing, he reported that he suffers constant pain that has 
worsened since his last VA examination.  He stated that he cannot 
lift a cup of coffee or bowl of cereal and walk from the kitchen 
to the dining room due to his back condition.  He stated that his 
back hurts when picking up the smallest of items.  

The Veteran testified that he cannot roll over or get out of bed 
without using his arm for leverage.  When getting out of bed he 
has to take it slow, taking breaks between pushing himself up, 
placing his feet on the floor, and then after the pain subsides, 
he stands.  The Veteran stated that his activities of daily 
living are severely impacted as he cannot dress himself, put on 
his shoes, or easily go to the bathroom.  He further testified 
that he cannot stand up without the pain being a severe issue.  
He indicated that walking is a challenge, and testified that he 
could not even walk the short distance from his representative's 
office to the Board's hearing room without taking a break.

He stated that his recreational activities are zero because of 
the pain.  He said he used to go boating but that he can no 
longer participate in the sport due to the pain.  The Veteran 
retired in 2004.  Prior to retirement, the Veteran's job required 
frequent travel which was also affected by his back pain.  He 
said that sitting on aircraft was painful.  

Regarding flare-ups, the Veteran said that when his pain flares, 
he will be housebound for three to four days and be unable to do 
more than walk from his bed to the couch.  He said his flare-ups 
occur four or more times per month, leaving him housebound and 
bedridden for at least 50 percent of the month.  He said that he 
no longer has good days, just bad days with some being worse than 
others due to the flare-ups.  He stated that he has been 
prescribed oxycodone for the pain.

Unfortunately, the private treatment records, VA treatment 
records, and the September 2006 VA examination are silent for 
diagnosis or indication of ankylosis.  Therefore, a higher rating 
is not warranted under DC 5242.  38 C.F.R. § 4.71a.

For an increased rating based upon incapacitating episodes under 
DC 5243, the evidence must show incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
Based upon the Veteran's testimony, which the Board finds 
credible and competent, and giving the Veteran the benefit of the 
doubt, the Board finds that the criteria for a 60 percent rating 
under DC 5243, based upon incapacitating episodes, have been met.  
Specifically, x-rays show that the Veteran has compression 
fractures of L4 and L5 and medical records show that he has been 
prescribed oxycodone for the pain.  

Although treatment records do not show prescribed bed rest, the 
Board finds that the Veteran's testimony of suffering 
incapacitating episodes which last three to four days and occur 
at least four times per month, resulting in severe immobility and 
thus necessitating bed rest, as well as a review of objective 
medical testing and VA and private medical records, indicating 
the nature and extent of the disability, is sufficient to satisfy 
the criteria under DC 5243 for a 60 percent rating.  As noted 
above, the Veteran's condition need not satisfy the exact 
criteria specified by the Rating Schedule; VA must coordinate the 
rating with the Veteran's impairment of function.  Therefore, in 
this case, the Board finds that the Veteran should be given the 
benefit of the doubt and a 60 percent rating, the highest rating 
provided under the criteria for incapacitating episodes should be 
granted.  38 C.F.R. § 4.71a, DC 5243.

In sum, the Board finds that the criteria for a 60 percent rating 
based upon incapacitating episodes has been met for the entire 
appeal period.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

For an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) rev'd in part by Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment.  
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id. 

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in August 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim  and of her and VA's 
respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records and 
private treatment records.  The Veteran submitted private 
treatment records and was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge.  The Veteran was afforded a VA medical 
examination in July 2006.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

A 60 percent rating for service connected osteoarthritis of the 
lumbar spine with scoliosis is granted.


REMAND

As ordered above, the Veteran has been granted a 60 percent 
schedular evaluation for his service connected osteoarthritis of 
the lumbar spine with scoliosis.  Although the Board is precluded 
by regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1), the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for that service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

In this case, for a rating greater than 60 percent, the schedular 
criteria requires that the Veteran have unfavorable ankylosis of 
the entire spine.  The Board finds that the schedular criteria 
does not adequately address the Veteran's compression fractures 
in the lumbar spine and the impact of the fractures upon his 
activities of daily living and ability to obtain and maintain 
employment.  Therefore, the Board finds that the Veteran's claim 
should be referred to the Director of Compensation and Pension 
for consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1).

The Board notes that during the Veteran's hearing, the Veteran 
stated that his condition has worsened since his September 2006 
VA examination.  The United States Court of Appeals for Veterans 
Claims has held that when a Veteran alleges that his service-
connected disability has worsened since he was previously 
examined, a new examination may be required to evaluate the 
current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-
95 (1995).  Given the foregoing, before referring the Veteran's 
case to the Director of VA's Compensation and Pension Service, 
the RO should schedule the Veteran for VA examination to 
determine the current nature and severity of his service-
connected osteoarthritis of the lumbar spine with scoliosis.

Additionally, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009), the Court held that a request for TDIU, whether expressly 
raised by a Veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim, or, as 
part of a claim for increased compensation.  In this case, during 
the Veteran's testimony before the Board, the Veteran indicated 
that he was planning to file for TDIU.  Further, the evidence 
indicates that the Veteran retired from his second career in 
boating due to his back disability.  

Accordingly, the issue of a TDIU has been raised by the evidence 
of record in this case, and it must be included in the 
adjudication of the Veteran's claim for an increased rating for 
service connected osteoarthritis of the lumbar spine with 
scoliosis.  Upon remand, the RO should conduct all appropriate 
development, to include providing the Veteran with VCAA-compliant 
notice as to a TDIU claim, obtaining any pertinent outstanding 
post-service treatment records, and obtaining a VA examination or 
opinion as to the effect of such disability on his employability, 
if deemed necessary.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA-compliant 
notice regarding his claim for a TDIU, and 
ask him to identify any outstanding VA or 
private treatment records pertaining to his 
service-connected disabilities.  If any 
outstanding treatment records are identified, 
after obtaining any necessary releases, 
request copies of such records.  All requests 
and all responses, including negative 
responses, must be documented in the claims 
file.  All records received should be 
associated with the claims file.  If any 
records cannot be obtained after reasonable 
efforts have been expended, the Veteran 
should be notified and allowed an opportunity 
to provide such records.

2.  Inform the Veteran of the elements of a 
claim for an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1).  The Veteran should 
be asked to furnish records verifying that he 
experiences marked interference with 
employment, that he has had frequent periods 
of hospitalization, or that he is unable to 
follow a substantially gainful employment due 
to degenerative disc disease with arthritis 
of the lumbosacral spine.  This evidence may 
include any correspondence from an employer 
or physician that would verify his 
contentions, and/or medical records showing 
periods of hospitalization.

3.  Schedule the Veteran for a VA examination 
to determine the current nature and severity 
of his service connected osteoarthritis of 
the lumbar spine with scoliosis.  The claims 
folder must be made available to the examiner 
for review, and the examination report should 
reflect that such review was completed.  All 
indicated tests should be performed and the 
findings reported in detail.  Following a 
review of the record and an examination of 
the Veteran, the examiner should provide a 
response to all of the following:

(a) The examiner should indicate whether the 
Veteran has symptomatology associated with 
his osteoarthritis of the lumbar spine with 
scoliosis that approximates unfavorable 
ankylosis of the entire spine.

The Board notes that for VA compensation 
purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and 
the ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin 
on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurological symptoms due to 
nerve root stretching.  Fixation of a spinal 
segment in neutral position (zero degrees) 
always represents favorable ankylosis.  See 
38 C.F.R. 4.71a, General Formula, Note (5).

(b) After considering the Veteran's 
documented medical history, the examiner 
should identify all impairments associated 
with the Veteran's osteoarthritis of the 
lumbar spine with scoliosis, including any 
associated neurological impairment.


(c) The examiner should offer an opinion as 
to whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's osteoarthritis of the lumbar spine 
with scoliosis causes marked interference 
with his employment or, in the alternative, 
renders him unable to follow a substantially 
gainful employment.  Any opinion should be 
accompanied by an explanation regarding how 
the Veteran's service-connected disability 
causes marked interference with employment or 
an inability to follow a substantially 
gainful employment.

4.  After receiving the VA examination 
report, refer the Veteran's claim for an 
increased evaluation for osteoarthritis of 
the lumbar spine with scoliosis, to the 
either the Under Secretary for Benefits, or 
the Director of Compensation and Pension 
Service for consideration of an 
extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

5.  After completing the above development, 
readjudicate the claims.  If the disposition 
remains unfavorable, the RO should furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) and 
afford the applicable opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if appropriate

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


